     Case 8-20-71877-reg         Doc 127   Filed 10/20/20      Entered 10/20/20 23:02:07




OLSHAN FROME WOLOSKY LLP                       Hearing Date: November 9, 2020 at 9:30 a.m.
1325 Avenue of Americas                        Objection Date: November 2, 2020 at 4:00p.m
New York, New York 10019
Michael S. Fox, Esq.
Thomas J. Fleming, Esq.
Jonathan T. Koevary, Esq.
212.451.2300

Special Counsel to the Trustee

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


 In re:                                            Chapter 7

 DIAMOND FINANCE CO., INC.                         Case No. 8-20-71877 (REG)

                              Debtor.              Notice of Motion




          PLEASE TAKE NOTICE, that on November 9, 2020, at 9:30 am, the undersigned will

move before the Honorable Robert E. Grossman, United States Bankruptcy Judge, United States

Bankruptcy Court, Alfonse M. D’Amato Courthouse, 290 Federal Plaza, Room 860, Central

Islip, New York 11722, or as soon therefore as counsel can be heard for an Order pursuant to

section 105(a) of title 11 of the United States Code (the “Bankruptcy Code”) and Rules 9016 and

9020 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for entry of an

order (1) holding Marcos J. Benzaquen in contempt thereof; (2) imposing sanctions; (3)

compelling Marcos Benzaquen to comply with the Trustee’s subpoena, issued pursuant to the

Court’s June 12, 2020 Order (“2004 Order”), directing the production of documents and oral

examination of Marcos Benzaquen; and (4) such other further relief as this Court deems just and

proper.


                                               1

5564378-4
     Case 8-20-71877-reg         Doc 127     Filed 10/20/20      Entered 10/20/20 23:02:07




OLSHAN FROME WOLOSKY LLP                         Hearing Date: November 9, 2020 at 9:30 a.m.
1325 Avenue of Americas                          Objection Date: November 2, 2020 at 4:00p.m
New York, New York 10019
Michael S. Fox, Esq.
Thomas J. Fleming, Esq.
Jonathan T. Koevary, Esq.
212.451.2300

Special Counsel to the Trustee

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


 In re:                                              Chapter 7

 DIAMOND FINANCE CO., INC.                           Case No. 8-20-71877 (REG)

                                Debtor.



            MOTION OF THE CHAPTER 7 TRUSTEE SEEKING AN ORDER OF
            CONTEMPT AND SANCTIONS AGAINST MARCOS BENZAQUEN

          Marc A. Pergament, as Chapter 7 trustee (the “Trustee”) of the Diamond Finance Co.,

Inc., (the “Debtor”), by and through his undersigned counsel, hereby moves this Court (the

“Motion”) for an Order substantially in the form of Exhibit A hereto, under section 105(a) of title

11 of the United States Code (the “Bankruptcy Code”) and Rules 9016 and 9020 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for entry of an order holding Marcos J.

Benzaquen in contempt thereof, imposing sanctions, and compelling Mr. Benzaquen to comply

with the Trustee’s subpoena, issued pursuant to the Court’s June 12, 2020 Order (“2004 Order”),

directing the production of documents and oral examination of Marcos Benzaquen. In support

hereof the Trustee submits as follows:




                                                 2
5564378-4
     Case 8-20-71877-reg        Doc 127     Filed 10/20/20     Entered 10/20/20 23:02:07




                               PRELIMINARY STATEMENT

        1.     Marcos Benzaquen is a central figure in an apparent Ponzi Scheme that led to the

Debtor’s involuntary bankruptcy petition. Notwithstanding a September 14, 2020 deadline and

oral examination date, Mr. Benzaquen has not timely responded to the subpoena delivered on

him in accordance with this Court’s Order and Bankruptcy Rule 9016 or to subsequent attempts

to meet and confer. In fact, and as set forth below, Mr. Benzaquen has actively evaded and

avoided all communication attempts.

        2.     By this Motion, the Trustee seeks an order holding Mr. Benzaquen in contempt

along with sanctions pursuant to Bankruptcy Code section 105(a) and Bankruptcy Rules 9016

and 9020.

                                 PREDICATES FOR RELIEF

        3.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. This matter is a core proceeding under 28 U.S.C. § 157(b). Venue is properly before this

Court under 28 U.S.C. §§ 1408 and 1409. The legal predicate for the relief sought herein is

Bankruptcy Code section 105(a) and Bankruptcy Rules 9016 and 9020.

                                  STATEMENT OF FACTS

        4.     The Trustee’s investigation into the Debtor’s principal’s Ponzi Scheme identified

Benzaquen as a major actor and potential co-conspirator. Therefore, early in this case, the

Trustee sought Mr. Benzaquen’s examination under Rule 2004.

        5.     On June 12, 2020, this Court entered a Rule 2004 Order authorizing the Trustee to

issue a subpoena for the production of documents and to examine Benzaquen (Dkt. No. 52) (a

“Benzaquen Subpoena”). Shortly thereafter, Olshan issued a Benzaquen Subpoena and for the

next two months, attempted to serve Mr. Benzaquen.


                                                3
5564378-4
     Case 8-20-71877-reg         Doc 127   Filed 10/20/20     Entered 10/20/20 23:02:07




        6.     On August 18, 2020, after Benzaquen engaged in a pattern of evading numerous

delivery attempts discussed below, the Trustee filed his Ex Parte Motion for Order Authorizing

Delivery by Mail of Rule 2004 Subpoena Upon Marcos J. Benzaquen (the “Service Motion”)

(Dkt. No. 99). The Service Motion attached declarations of a series of evaded service attempts

and sought entry of an order approving service by mail to Mr. Benzaquen’s attention at the

business that he operates: the Diamond Cars R Us dealership in Franklin Square, New York.

        7.     On August 24, 2020, the Court granted the Service Motion and entered an Order

authorizing the Trustee to serve a Benzaquen Subpoena by mail in the manner requested (the

“Service Order”).

        8.     On August 26, 2020, the Trustee caused to be served a Benzaquen Subpoena in

accordance with the Service Order (the “Mail Subpoena”). See Amended Affidavit of Service

dated October 15, 2020 (Dkt. No. 125). Attached as Exhibit B is a copy of the Mail Subpoena.

The Mail Subpoena set September 14, 2020 as both the deadline to produce documents and the

date for oral examination.

        9.     Mr. Benzaquen never responded to the Mail Subpoena. On September 22, 2020,

the Trustee sent a letter (the “September 22 Letter”) by FedEx to Mr. Benzaquen at the Diamond

Cars R Us address advising that unless a response by himself or counsel is received by

September 30, 2020, the Trustee will file a contempt motion against Mr. Benzaquen. See Exhibit

C – September 22, 2020 Letter.

        10.    According to FedEx’s records, FedEx delivered the September 22 Letter at 11:17

am on September 23. See Exhibit D. Having seen who the package was from, Mr. Benzaquen

ordered the package returned and at 6:00 pm on that same day, FedEx retrieved the

September 22 Letter to return to sender. See id. To date, Benzaquen has not responded.

                                               4
5564378-4
     Case 8-20-71877-reg         Doc 127     Filed 10/20/20        Entered 10/20/20 23:02:07




        11.    Recognizing the severity of a contempt motion, Olshan once again attempted to

reach out to meet and confer. The Diamond Cars R Us website,

https://www.diamondcarsrus.com, provides a telephone number and invites the public to text that

number for inquiries. It also provides an email address on its “About Us” page.

        12.    On October 5, 2020, Olshan attempted to reach out through those inquiries.

Specifically, an Olshan partner engaged in two series of attempted communications with

Mr. Benzaquen. First, Jonathan Koevary emailed the September 22 Letter to the email address

on the Diamond Cars R Us website with the following cover: “This is a letter for Mr. Benzaquen.

Please have him contact me if he would like to discuss.” Second, Koevary texted the public

inquiry number on the website asking to be contacted with Benzaquen. As can be seen, the

inquiry demonstrates Diamond Cars R Us is in fact, Benzaquen’s place of business.

        JK: Please review email I just sent or have Marcos Benzaquen get back to me.
        Thank you.

        Diamond Agent: Sure. May I have your name please?

        JK: Jonathan Koevary

        Diamond Agent: Thank you Jonathan. May I know what this is regarding?

        JK: This is DiamondCars R Us on 707 Hempstead in Franklin Square, yes?

        Diamond Agent: Yes, I assist our web marketing team to provide 24/7 online
        support.

        JK: OK. Glad I got the right spot. Marcos should know then or he can check the
        email I sent. When is he in?

        Diamond Agent: He is not available right now. We will get back to you as soon
        as he is available.

        JK: OK great, thank you.

        Diamond Agent: Is there anything else I can help you with?

        JK. No thank you. I’ll text back if I think of anything.
                                                 5
5564378-4
     Case 8-20-71877-reg        Doc 127      Filed 10/20/20     Entered 10/20/20 23:02:07




        Diamond Agent: Have a great day!

See Exhibit E – Text Exchange between Jonathan Koevary and Diamond Cars R Us.

        13.    Benzquen has never responded. The evasiveness is clear and it follows the same

pattern of service attempts made that lead to the filing of the Service Motion:

        On June 22, 2020, at approximately 2:25 PM, I attempted to serve a
        SUBPOENA FOR RULE 2004 EXAMINATION with a $60.00 Witness Fee
        Check, in the above captioned action, upon Marcos Benzaquen @ 707
        Hempstead Turnpike – Franklin Square, New York 11010. The aforementioned
        address is a car dealership called Diamond Cars R Us. I spoke with Marcos
        Benzaquen’s associates at said dealership. Said associates told me that Marcos
        Benzaquen was not present, and that they never know when Marcos Benzaquen is
        going to be present at said dealership. Said associates informed me that sometimes
        Marcos Benzaquen comes to said dealership in the morning, sometimes late in the
        afternoon, and sometimes Marcos Benzaquen just doesn’t come to said dealership
        at all. I asked said associates if they would accept the aforementioned document
        and witness fee check on behalf of Marcos Benzaquen, but they all refused to
        accept service on behalf of Marcos Benzaquen . . .

        On July 14, 2020, at approximately 11:46 AM, I attempted to serve a SUBPOENA
        FOR RULE 2004 EXAMINATION with a $60.00 Witness Fee Check, in the above
        captioned action, upon Marcos Benzaquen @ 707 Hempstead Turnpike – Franklin
        Square, New York 11010. The given address is a car dealership. I spoke with
        Marcos Benzaquen’s associates at said dealership. Said associates told me that
        Marcos Benzaquen was not present, and that they never know when Marcos
        Benzaquen is going to be present at said dealership. Said associates informed me
        that sometimes Marcos Benzaquen comes to said dealership in the morning,
        sometimes late in the afternoon, and sometimes Marcos Benzaquen just doesn’t
        come to said dealership at all . . .
        On July 22, 2020, at approximately 12:00 PM, I attempted to serve a SUBPOENA
        FOR RULE 2004 EXAMINATION with a $60.00 Witness Fee Check, in the above
        captioned action, upon Marcos Benzaquen @ 707 Hempstead Turnpike – Franklin
        Square, New York 11010. Marcos Benzaquen was not present at the given address
        (car dealership). A single clerk was present at said dealership. Said clerk told me
        that they (the dealership associates) never know when Marcos Benzaquen is going
        to come into said dealership. Said clerk continued by telling me that Marcos
        Benzaquen does not come in to said dealership often, unless it is for something very
        important. I asked said clerk to call Marcos Benzaquen on the phone, and find-out
        when he (Marcos Benzaquen) would be coming into said dealership next. Said clerk
        accommodated me by calling Marcos Benzaquen a few times while I waited.
        Marcos Benzaquen never answered said clerk’s phone calls. I suggested to said
        clerk that he (said clerk) accept the aforementioned document and witness fee check
                                                 6
5564378-4
     Case 8-20-71877-reg        Doc 127      Filed 10/20/20     Entered 10/20/20 23:02:07




        on behalf of Marcos Benzaquen, but said clerk absolutely refused to accept service,
        as he (said clerk) did not want to have any responsibility for the aforementioned
        document and check. I told said clerk that I was going to leave the aforementioned
        document and check with him (said clerk), but he adamantly refused service, and
        belligerently slammed the front door of said dealership on me.

Service Motion, 2-3.

        14.     To date, Mr. Benzaquen has still not responded. This motion followed.

                                     LEGAL STANDARDS

        15.     It is well-settled that a bankruptcy court may hold a person or entity in

civil contempt for failing to comply with a court order, including subpoenas issued pursuant to

Bankruptcy Rule 2004. See Mar. Asbestosis Legal Clinic v. LTV Steel Co. (In re Chateaugay

Corp.), 920 F.2d 183, 187 (2d Cir.1990); Cohen v. Doyaga, No. 00–CV–2090 (FB), 2001 WL

257828, at *3 (E.D.N.Y. Mar. 09, 2001). A contempt proceeding is a contested matter brought

by motion. Fed R. Bankr. P. 9020.

        16.    Federal Rule of Civil Procedure Rule 45 (applicable to this case through

Bankruptcy Rule 9016) governs a non-party’s failure to comply with a discovery subpoena.

Rule 45(g), provides that “[t]he court for the district where compliance is required may hold in

contempt a person who, having been served, fails without adequate excuse to obey the subpoena

or an order related to it.” Rule 45 also reaches conduct by a non-party designed to evade service

of process. See Pereira v. Felzenberg, No. 96 CIV. 7957 (RWS), 1997 WL 698186, at *6

(S.D.N.Y. Nov. 7, 1997) (finding that non-parties “have consistently evaded service of process,

failed to appear for noticed depositions, and disobeyed a court order.”).

        17.    To establish contempt, the order must be (1) clear and unambiguous; (2) there is

clear and convincing proof of non-compliance; (3) the recipient did not attempt to comply with

reasonable diligence; and (4) that the recipient is given the notice and opportunity to be

                                                 7
5564378-4
     Case 8-20-71877-reg         Doc 127      Filed 10/20/20      Entered 10/20/20 23:02:07




heard. See In re Parikh, 397 B.R. 518, 526–27 (Bankr. E.D.N.Y. 2008) (citing

In re Corso, 328 B.R. 375, 385 (E.D.N.Y. 2005)); see also United States v. Local 1804–1, Intl

Longshoremen’s Assn., 44 F.3d 1091, 1096 (2d Cir.1995).

                                           CONTEMPT

        18.     Contempt is appropriate here because all of the standards are met. First,

Benzaquen’s noncompliance with the Mail Subpoena is clear and convincing. The service

attempts that pre-date the Service Motion combined with the post Service Motion

communications establish Diamond Cars R Us as Benzaquen’s place of business. Second, non-

compliance is clear and convincing because notwithstanding a September 14, 2020 response

deadline/examination date and numerous meet and confer attempts, Benzaquen has not

responded to any communication. Third, it is equally clear and convincing that Benzaquen not

only did not attempt to comply, but he actively has evaded service through his directions to his

subordinates to refuse service of documents and his direction to FedEx to return the September

22 Letter to sender. Benzaquen’s associates have either slammed the door on process servers or

belligerently refused to accept service of any Subpoena. Caselaw establishes that this Court may

infer knowledge of service attempts by the subordinates’ refusal to accept delivery as “it is not

unreasonable to conclude that while disclaiming authority to accept the subpoena on [the

witness’s] behalf, counsel communicated to [the witness] the contents of th[e] [subpoena].” See

In re Shur, 184 B.R. 640, 644 (Bankr. E.D.N.Y. 1995); see also Paramedics Electromedicina

Comercial, Ltda. v. GE Med. Sys. Info. Tech., Inc., 369 F.3d 645, 655 (2d Cir. 2004) (stating that

“[i]t need not be established that the violation was willful.”)

        19.    On balance, these events constitute much more than a mere “quantum of proof

adequate to demonstrate a ‘reasonable certainty’ that a violation occurred.” Leadsinger v. Cole,

                                                  8
5564378-4
     Case 8-20-71877-reg         Doc 127     Filed 10/20/20     Entered 10/20/20 23:02:07




No. 05-CV-5606, 2006 WL 2266312, at *9 (S.D.N.Y. Aug. 4, 2006). Accordingly, pursuant to

Bankruptcy Code Section 105(a) and Bankruptcy Rule 9016, this Court should find

Mr. Benzaquen in contempt and award sanctions, including attorneys’ fees.

                                           SANCTIONS

        20.    Section 105(a) of the Bankruptcy Code authorizes a bankruptcy court to “issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title” including authorizing a court to “sua sponte, [take] any action or [make] any determination

necessary or appropriate to enforce or implement court orders or rules, or to prevent an abuse of

process.” 11 U.S.C. § 105(a).

        21.    The Second Circuit has held that a court’s inherent authority complements the

provisions of section 105 and empowers a court to “exercise equity in carrying out the provisions

of the Bankruptcy Code.” Smart World Techs., LLC v. Juno Online Servs., Inc. (In re Smart

World Techs., LLC), 423 F.3d 166, 184 (2d Cir. 2005). Invocation of the court’s inherent powers

require a finding of bad faith before sanctions may be imposed. See Pereira, No. 96 CIV. 7957

(RWS), 1997 WL 698186, at *6 (finding that non-parties engaged in bad faith tactics to delay the

litigation by consistently evading service of process, failing to appear for depositions, and

disobeying a court order.).

        22.    Mr. Benzaquen leaves behind a trail of past conduct demonstrative of bad faith.

For months Mr. Benzaquen disregarded a court order, evaded service of process, failed to appear

for noticed depositions, and ignored letters by counsel. Even after counsel for the Trustee

explained to Mr. Benzaquen’s associate to advise him of communications sent to him,

Mr. Benzaquen has still failed to respond to the Trustee. There can be no doubt Mr. Benzaquen

has decided to delay by evading service by all means possible. See Dahiya v. Kramer, No. 13-

                                                 9
5564378-4
     Case 8-20-71877-reg        Doc 127     Filed 10/20/20     Entered 10/20/20 23:02:07




CV-3079 DLI, 2014 WL 1278131, at *4 (E.D.N.Y. Mar. 27, 2014), aff’d sub nom. In re Khan,

593 F. App’x 83 (2d Cir. 2015)(stating that “[b]ad faith may be inferred ‘only if actions are so

completely without merit as to require the conclusion that they must have been undertaken for

some improper purpose such as delay.’”). Given his role as a possible major actor and co-

conspirator in an apparent Ponzi Scheme, Mr. Benzaquen’s conduct is hardly surprising. See

Intelli-Check, Inc. v. Tricom Card Techs., Inc., 2005 WL 3533153, at *10 (E.D.N.Y. Dec. 22,

2005) (Bad faith may be present where a party acts for “improper purposes.”).

        23.    Mr. Benzaquen’s conduct evidences textbook bad faith for which sanctions are

warranted. See In re Parikh, 397 B.R. 518, 526–27 (granting request for fine against non-party

in the amount of $100.00 per day “until they produce the requested documents and subsequently

appear for the 2004 examinations”); see also In re Dieffenbacher, 556 B.R. 79, 85 (Bankr.

E.D.N.Y. 2016) (sanctioning non-compliant party in amount necessary to compensate for

reasonable attorney’s fees and costs incurred as a result of his contempt); see also New York

State Nat'l Org. for Women v. Terry, 159 F.3d 86, 96 (2d Cir.1998) (a contemnor may be liable

for the reasonable attorneys' fees and costs incurred by the party prosecuting the contempt).

Accordingly, the Trustee requests an entry of an order imposing sanctions in the amount of

$100.00 per day until compliance with the Subpoena is satisfied.

        WHEREFORE, for the reasons set forth above the Trustee respectfully requests that the

court enter an order substantially in the form of Exhibit A hereto holding Marcos J. Benzaquen

in contempt, imposing sanctions in the amount of $100.00 per day plus attorneys’ fees, and

compelling Benzaquen to comply with the Mail Subpoena, and such other relief as may be just

and proper.



                                                10
5564378-4
     Case 8-20-71877-reg     Doc 127   Filed 10/20/20    Entered 10/20/20 23:02:07




 Dated: New York, New York
        October 20, 2020
                                               OLSHAN FROME WOLOSKY LLP


                                               By: /s/ Jonathan T. Koevary
                                                   Michael S. Fox, Esq.
                                                   Thomas J. Fleming, Esq.
                                                   Jonathan T. Koevary, Esq.
                                                   1325 Avenue of Americas
                                                   New York, New York 10019
                                                   (212) 451-2300

                                                    Special Counsel to the Trustee




                                          11
5564378-4
